The determination of the New York City Conciliation and Appeals Board (CAB) has a rational basis in the record and, therefore, was properly confirmed (Matter of Korein v Conciliation & Appeals Bd., 57 NY2d 938; Fresh Meadows Assoc. v Conciliation & Appeals Bd., 88 Misc 2d 1003, affd 55 AD2d 559, affd 42 NY2d 925). Moreover, as Special Term correctly noted, judicial review of an administrative determination is limited to the record adduced before the agency (Matter of Fanelli v New York City Conciliation & Appeals Bd., 58 NY2d 952, affg 90 AD2d 756 on mem at App Div; People ex rel. Martinez v Walters, 99 AD2d 476, appeal dismissed 63 NY2d 727; Matter of Celestial Food Corp. v New York State Liq. Auth., 99 AD2d 25, 27). Nor was there any due process violation in the CAB’s failure to conduct an evidentiary hearing (see, Matter of RHS Realty Co. v Conciliation & Appeals Bd., 101 AD2d 756). Titone, J. P., Bracken, Rubin and Lawrence, JJ., concur.